DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 13 is allowable. The restriction requirement among species I-VI, as set forth in the Office action mailed on 02/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/27/2020 is partially withdrawn.  Claims 18-19, directed to species I-II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14 directed to species V is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Schwartz on 02/08/2021

The application has been amended as follows: 
1.    (Cancelled)
2.    (Cancelled)
3.    (Cancelled)
4.    (Cancelled)
5.    (Cancelled)
6.    (Cancelled)
7.    (Cancelled)
8.    (Cancelled)
9.    (Cancelled)
10.    (Cancelled)
11.    (Cancelled)
12.    (Cancelled)


a camera unit including a plurality of cameras, each of the cameras (i) including a lens, a working distance thereof being between fifty millimeters and seventy millimeters, (ii) having a system field of view determined at least in part by the working distance and equal to or exceeding the angular range, and (iii) having at least one of (a) a respective one of a plurality of mutually coplanar optical axes intersecting a vertex of the angular range and spanning an angular range greater than or equal to the angular range and (b) a respective one of a plurality of entrance pupils, the vertex of the angular range being in a respective plane of each of the plurality of entrance pupils;
a processor coupled to the camera unit; and
a memory storing machine-readable instructions that, when executed by the processor, control the processor to:
detect, with the camera unit, illumination propagating at each of the plurality of directions;
store image data corresponding to a response of the camera unit to the illumination imaged thereon; and
process the image data to characterize at least one of the angular range, pointing accuracy, pointing jitter, a divergence of the illumination, a uniformity of the illumination, and a fidelity of a scanning pattern, formed by the scanning light source, to a predetermined pattern.


15.    (Cancelled)

16.    (Currently Amended) The light-source tester of claim 13, further comprising an actuator configured to translate a camera of the plurality of cameras along a circular arc around a vertex of the angular range and in a plane perpendicular to an optical axis of the camera.

17.    (Previously Presented) The light-source tester of claim 13, each of the plurality of cameras including an imaging lens having field curvature less than 0.1 percent across a full field-of-view of the camera.

18.    (Currently Amended) The light-source tester of claim 13, the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination:
capture a single illumination image that includes, for each direction of the plurality of directions, a respective one of a plurality of pixel-value groups generated by the illumination incident on an entrance pupil of each of the plurality of cameras at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups.

19.    (Currently Amended) The light-source tester of claim 13, the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination:
each of the plurality of cameras at an incident angle corresponding to the direction, the image data including the plurality of pixel-value groups.

20.    (Currently Amended) The light-source tester of claim 13, the memory also storing machine-readable instructions that, when executed by the processor, control the processor to, when detecting illumination and for each of the plurality of directions:
detect the illumination at a respective position on a pixel array of each of the plurality of cameras.

21.    (Cancelled)

Allowable Subject Matter
Claims 13, and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to teach or render obvious the combination of elements “a camera unit including a plurality of cameras, each of the cameras (i) including a lens, a working distance thereof being between fifty millimeters and seventy millimeters, (ii) having a system field of view determined at least in part by the working distance and equal to or exceeding the angular range, and (iii) having at least one of (a) a respective one of a plurality of 
Nolan et al. (US 20160042531) discloses a method of characterizing a light source comprising obtaining a first image of a light source in operation, obtaining a second image of the illuminated environment, obtaining first camera settings and second camera settings of the optical system and image processing system of the respective first and second camera at the respective moments in time that the first image and the second image was obtained, and analyzing the first image, the second image, and the first and second camera settings to estimate characteristics of the light source.
Zhong et al. (US 9,874,728) teaches systems having lenses with long working distances that can provide the physical standoff, the image resolution and magnification needed to view the geometric dimensions of objects that may require a long working distance for a lens to be able to magnify surfaces of the objects for viewing.
Sullivan et al. (US 10,209,202) discloses an optical characterization system including a camera assembly and a workstation. The camera assembly is configured to capture images of different portions of a structured light pattern emitted from a device under test in accordance with imaging instructions. The workstation characterizes performance of the device under test using the pattern image and a performance metric
Quere et al. (US 20170205292) discloses a method for characterizing a light beam including calculating at least one property, such as the intensity and/or the spatial distribution of the intensity, of a light source over time.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482